Exhibit 99.1 Talisman Energy Third Quarter Results Cash Flow $507 Million Positive drilling results in the Duvernay, Colombia and Vietnam CALGARY, Alberta – November 4, 2014 – Talisman Energy Inc.(TSX:TLM) (NYSE:TLM) reported its operating and unaudited financial results for the third quarter of 2014. All values are in US$ unless otherwise stated. “Our third quarter results highlight our continued focus on improving the financial and operating reliability and performance of our business,” said Hal Kvisle, President and CEO. “Positive drilling results in the Duvernay, Edson, the Friendsville area of the Marcellus and at Akacias in Colombia reflect the strong performance of our core areas. We’ve delivered an impressive ramp-up in production at Kinabalu in Malaysia as a result of facility improvements and successful infill drilling, and recently, we’ve seen indications of positive exploration results at Nueva Esperanza in Block CPO-9 in Colombia and at Red Emperor in Block 136 in Vietnam. “With three quarters behind us, our performance against our 2014 guidance remains strong. Expected full-year production from ongoing operations is in line with the 350-365 mboe/d range we guided to, despite the sale of 6.5 mboe/d of dry gas production over and above our original guidance target. Our year-to-date capital spending1 is $2.2 billion reflecting our commitment to focus our capital program, and as a result we are lowering our capital spending guidance from $3.2 billion to approximately $3 billion. Cash flow1 of $1.7 billion for the first nine months of the year is also in line with guidance, but due to lower commodity prices in the fourth quarter, we anticipate lower cash flow in the fourth quarter.” Third Quarter Highlights: ● Total production averaged 353,000 boe/d, with production from Talisman’s core Americas and Asia-Pacific businesses at 323,000 boe/d. Production is down quarter-over-quarter due to planned turnaround activity across the portfolio and the early payout of the carry recovery volumes at HST/HSD in Vietnam. ● Total liquids production averaged 135,000 boe/d, down 7% from the previous quarter due to planned turnarounds. In North America, liquids production was 41,000 boe/d, up 11% year-over-year. ● Cash flow for the quarter was $507 million, down 11% over the previous quarter primarily as a result of lower commodity prices and lower liquids volumes. This was partially offset by lower royalties and cash taxes. The reduction compared to the second quarter was largely expected due to the turnaround season across our business. ● Net income for the quarter was $425 million compared to a net loss of $237 million the previous quarter, mainly driven by mark-to-market gains on commodity derivatives, partially offset by lower commodity prices and lower liquids volumes. 1 The terms capital spending and cash flow are non-GAAP measures. Please see advisories and reconciliations elsewhere in this release. Financial Results Table includes the company’s proportionate results from Talisman Sinopec Energy UK Limited (TSEUK) and Equion Energía Limited (Equion). September 30 Q3 14 Q2 14 Q3 13 Cash flow ($ million) Cash flow per share2 Earnings (loss) from operations ($ million)2 48 (9 ) ) Net income (loss) ($ million) ) ) Net income (loss) per share ) ) Average shares outstanding – basic (million) Capital spending ($ million) Dispositions ($ million, net of deal cost) 52 4 Net debt ($ million)2 Cash flow for the quarter was $507 million, down 11% over the previous quarter on lower benchmark commodity prices and lower liquids volumes, primarily due to planned turnarounds in the UK North Sea, at Greater Edson in Canada and at PM-3 in Malaysia. This was partially offset by lower royalties and lower taxes. Net income for the quarter was $425 million compared to a net loss of $237 million the previous quarter, driven by mark-to-market gains on commodity derivatives, partially offset by lower gas and liquids prices. Capital spending was $755 million, down 11% compared to the same period last year reflecting the company’s commitment to a focused capital program. Year-to-date capital spending has come in lower than planned, and as a result, the company is reducing its 2014 capital spending guidance from $3.2 billion to approximately $3 billion. Net debt at September 30, 2014 was approximately $4.3 billion, up slightly from approximately $4.2 billion the previous quarter. 2The terms “cash flow per share”, “earnings (loss) from operations” and “net debt” are non-GAAP measures. Please see advisories and reconciliations elsewhere in this release. Production Table includes Talisman’s share of production from subsidiaries and equity-accounted entities. Talisman’s UK North Sea equity interest was reduced to 51% in December 2012. September 30 Q3 14 Q2 14 Q3 13 Oil and liquids (mbbls/d) North America 41 45 37 Southeast Asia 43 45 44 North Sea 26 30 32 Other (including Colombia and Algeria) 25 25 21 Total oil and liquids (mbbls/d) Natural gas (mmcf/d) North America Southeast Asia North Sea 22 22 6 Other (including Colombia and Algeria) 49 48 44 Total natural gas (mmcf/d) Total mboe/d Assets sold or held for sale (mboe/d) North America3 2 8 30 Southeast Asia4 3 3 3 Total Assets sold or held for sale (mboe/d) 5 11 33 Production from ongoing operations (mboe/d) 3Includes Ojay and Northern Alberta Foothills (sales agreement reached July 31, 2014). 4Includes Southeast Sumatra (sales agreement reached 2013). Total production averaged 353,000 boe/d in the quarter, down 6% from the previous quarter largely due to planned turnarounds in the UK North Sea, PM-3 in Malaysia and at Greater Edson in Canada. Year-over-year, total production was down 5% primarily due to the sale of the company’s Montney, Monkman and Ojay dry gas assets this year. Production from ongoing operations was 348,000 boe/d. Total production from Talisman’s core Americas and Asia-Pacific businesses was 323,000 boe/d, which includes 5,000 boe/d from the company’s Southeast Sumatra, Northern Alberta Foothills and Ojay assets that were sold or held for sale. Production from ongoing operations in these core regions was 318,000 boe/d, largely in line with the previous quarter. Total liquids production averaged 135,000 boe/d, down 7% from the previous quarter due to planned turnarounds in the UK North Sea and at Greater Edson in Canada. Liquids production year-to-date remains in line with full year guidance. In North America, liquids production was 41,000 boe/d, up 11% year-over-year on increased volumes from Greater Edson. North America: Liquids production up 11% year-over-year September 30 Q3 14 Q2 14 Q3 13 Gas Edson Duvernay 3 2 - Marcellus Eagle Ford 76 77 66 Other 28 27 34 Gas from ongoing operations (mmcf/d) Liquids Edson 10 11 5 Duvernay - Eagle Ford 21 23 21 Chauvin 10 10 11 Liquids from ongoing operations (mbbls/d) 41 45 37 Total production from ongoing operations (mboe/d) Assets sold or held for sale (mboe/d)5 2 8 30 Total North America production (mboe/d) 5Includes Ojay and Northern Alberta Foothills (sales agreement reached July 31, 2014). In North America, total production averaged 165,000 boe/d for the quarter. Production from ongoing operations averaged 163,000 boe/d, up 6% year-over-year due to increased volumes from Greater Edson. Quarter-over-quarter total production was down 7% due to an extended planned turnaround at the Edson gas plant and temporary facility constraints in the Eagle Ford. Year-over-year total liquids production is up 11% mainly on higher volumes from Greater Edson. In the Eagle Ford, production averaged 34,000 boe/d, up 5% over the same period last year but down 6% over the previous quarter. Liquids volumes averaged 21,000 boe/d, flat from same period last year and down 9% versus the previous quarter. Current quarter liquids volumes were impacted by constraints at the third party KDB processing facility,with approximately 6,000 boe/d of gross production behind constrained infrastructure, as well as completions delays which resulted in a reduced number of new wells brought onstream to offset declines. In the fourth quarter, the KDB processing facility constraints are expected to be lifted and approximately 25 gross wells will be brought onstream, leading to a December exit rate of approximately 35,000 boe/d and full-year production within guidance. In the Marcellus, production for the quarter averaged 462 mmcf/d, up 4% over the same period last year and down slightly from the previous quarter. In the Friendsville area, 18 of 24 net wells planned for 2014 have been drilled. In the fourth quarter, 13 Friendsville wells are anticipated to come onstream, with an expected December exit rate in the Marcellus of 480 mmcf/d. A second rig started drilling in August in the western part of the company’s Marcellus acreage. In the Greater Edson area (which includes Wild River), production from ongoing operations for the quarter was 38,000 boe/d, up 23% year-over-year, reflecting Talisman’s efforts to direct its capital towards high value production. Quarter-over-quarter production was down 5% due to scheduled maintenance at the Edson Gas Plantand unplanned facility downtime at the third party operated Wild River deep cut plant. Two Greater Edson Wilrich horizontal wells were brought onstream during the quarter. The first well recorded initial 30-day production rates of 6.4 mmcf/d of gas and 150 bbls/d of NGLs. The second well recorded initial 30-day production rates of 5.9 mmcf/d of gas and 430 bbls/d of NGLs. Rates from both wells were restricted due to wellsite facilities constraints. The company plans to ramp-up to four rigs in the fourth quarter. In addition to the Wilrich and Dunvegan formations the company has already targeted, the horizontal drilling program will be expanded to include wells targeting the Falher, Gething and Bluesky formations. Six horizontal wells are expected to be onstream in the fourth quarter. In the Duvernay, two Ferrier wells in the company’s southern acreage were completed in the third quarter, and a Bigstone well in the north Duvernay drilled in the first quarter was completed and brought onstream. The first Ferrier well recorded a 24-hour test rate of 2.7 mmcf/d of gas and 1,216 bbls/d of wellsite liquids. Due to operational constraints on this two-well surface location, the second Ferrier well saw limited flow back, with a final rate of 1.9 mmcf/d of gas and 600 bbls/d of wellsite liquids. Construction of wellsite production facilities is underway and will be completed in November. The company has observed improved flow rates in the Duvernay when wells are left shut in for a period of time after completion. Talisman intends to leave the two Ferrier wells shut in for up to 60 days to determine if this is observed in the Ferrier area. The Bigstone well recorded a 24-hour raw gas test rate of 11.3 mmcf/d of gas and 670 bbls/d of wellsiteliquids. This well is now onstream but will be produced at lower rates while the company debottlenecks liquids handling facilities at Talisman’s Bigstone plant. Based on the test rate and the recovery efficiencies at theWild River deep cut plant, where Bigstone rich gas is processed, the 24-hour test rate would translate to sales volumes of 9.5 mmcf/d, plus 1,400 bbls/d of liquids (including 830 bbls/d of ethane and 420 bbls/d of C5+) without constraints. Talisman is encouraged by these well results and anticipates improvements to the drilling and completions design may yield even better results on future wells. In the Chauvin area, liquids production averaged 10,000 boe/d, consistent with the previous quarter.Talisman is in the midst of a 30 well drilling program in Chauvin, with 21 wells drilled at the end of the quarter. Results have been encouraging and the company expects production of 11,000 boe/d at the end of 2014. Colombia: Production up 24% year-over-year In Colombia, production averaged 21,000 boe/d, up 24% year-over-year and flat compared to the previous quarter. Equion production averaged 17,000 boe/d. As part of the Equion Piedemonte project, three wells are currently drilling and expansion of the processing plant is progressing and expected to be complete in the first quarter of 2015. In Block CPO-9, all 10 Akacias wells have been put on long-term test, producing an average of 3,700 bbls/d net to Talisman. With improvements to the temporary production facilities at Akacias completed during the quarter, fourth quarter production is expected to increase to approximately 4,000 bbls/d net to Talisman. The partners have received approval from the regulator to flow test two stratigraphic wells (AE-1 and AE-2) drilled down-dip of the deepest currently producing well (AK-20). If successful, the tests may indicate a down-dip extension to Akacias. The Nueva Esperanza-1 well, on the same structural trend as the Akacias field, reached total depth in September. Logs show a potential oil accumulation in the same formation producing at Akacias. The well has been cased and perforated and flow testing is now underway. The partners have received regulatory approval to drill two down-dip appraisal wells in the Nueva Esperanza structure, with drilling of the first well planned in the fourth quarter. Additional exploration wells along the same structural trend are planned for 2015 and 2016. In Block CPE-6, five appraisal wells were on long-term test producing approximately 250 bbls/d net to Talisman in the quarter. Further appraisal drilling focused on horizontal wells is ongoing. Southeast Asia: Stable production year-over year September 30 Q314 Q214 Q313 Malaysia liquids (mbbls/d) 21 20 18 Malaysia gas (mmcf/d) 83 99 98 Malaysia (mboe/d) 35 37 34 Indonesia liquids (mbbls/d) 7 7 7 Indonesia gas (mmcf/d) Indonesia (mboe/d) 73 74 70 Vietnam liquids (mbbls/d) 10 13 13 Vietnam gas (mmcf/d) 5 5 8 Vietnam (mboe/d) 11 14 14 Australia (mboe/d) 3 3 4 Total production from ongoing operations (mboe/d) Assets sold or held for sale (mboe/d)6 3 3 3 Southeast Asia total (mboe/d) 6Includes Southeast Sumatra (sales agreement reached 2013). Total production in Southeast Asia averaged 125,000 boe/d in the third quarter. Production from ongoing operations was 122,000 boe/d, in line with the same period last year and down 5% from the previous quarter, following the early payout of the PetroVietnam carry recovery at HST/HSD in Vietnam and a planned turnaround at PM-3 in Malaysia. This was partially offset by strong production from Kinabalu, which has increased production by 5,000 boe/d over the same quarter last year, following the successful completion of the infill well program and improved facility uptime. In Indonesia, production from ongoing operations averaged 73,000 boe/d, up 4% from the same period last year, but down slightly from the previous quarter. At Corridor, the first well of a three well development program spud in October and drilling is ongoing. At Tangguh, the renegotiated Fujian pricing contract, which took effect during the quarter, resulted in a realized price increase of 40% over the prior period. At Sakakemang, tendering for the 2D/3D seismic program is underway, with exploration drilling planned for 2015. In Malaysia, production averaged 35,000 boe/d, up 3% over the same period last year on increased production from Kinabalu, but down 5% quarter-over-quarter following a planned turnaround at PM-3 and fluctuations in gas demand. At Kinabalu, production averaged 8,000 boe/d, higher than the previous quarter and up significantly over the same period last year following a successful infill well program and improved uptime. In Vietnam, production averaged 11,000 boe/d compared to 14,000 boe/d in the second quarter. This was due to the early payout of the PetroVietnam carry recovery volumes at HST/HSD. Talisman expects production going forward to be approximately 9,000 boe/d net, in line with its equity interest. The first of two exploration wells in Block 136 commenced drilling during the quarter. The primary zones have been reached with encouraging results on logs, and a sidetrack targeting a second exploration location will follow once the initial well is complete. Other Operating Areas Algeria In Algeria, production averaged 12,000 boe/d during the third quarter, in line with the previous period. Production is up compared to the same period last year with the ramp-up of liquids production at EMK. North Sea Talisman’s share of UK production averaged 12,000 boe/d, down 37% from the previous quarter and 43% year-over-year. The decrease was largely from planned turnarounds at Claymore, Piper, Buchan and the Bleoholm FPSO. All turnarounds have been completed, except for Bleoholm which will continue into the fourth quarter. Throughout 2014, TSEUK has been challenged with respect to asset uptime, declining production and emerging potential increases to development and decommissioning cost estimates. These challenges will be factored into the company’s reserves, planning and impairment processes due to be completed in the fourth quarter of 2014. An adverse movement in any of these factors will result in lower estimated future cash flows than previously anticipated, and under these circumstances there is a risk of impairments. Management expects to reach its conclusions and book impairments, if any, in the fourth quarter of 2014. The total value of the company’s investment in TSEUK at September 30, 2014 is $637 million. The magnitude of potential impairments could result in a material reduction in the carrying value of the company’s investment in TSEUK. Information related to Talisman's investment in TSEUK is contained in notes 5 and 16 of the Interim Condensed Consolidated Financial Statements and the related Interim Management's Discussion and Analysis for the period ended September 30, 2014. Both documents will be available at www.sedar.com. In Norway, average production was 17,500 boe/d, up 20% from the previous quarter, primarily due to the completion of planned turnarounds. Kurdistan Region of Iraq In the Topkhana Block, the extensive well testing of the T-2 well has been completed. The results were consistent with the results of the long-term K-2 well test, in terms of fluid rates and composition, and indicates an oil interval based on pressure data. Further drilling is required to understand this complex reservoir. During the quarter, the company declared commerciality and filed a development plan for the Kurdamir license in the Kurdistan Region of Iraq. The Kurdistan Regional Government (KRG) has requested revisions to the development plan, which will require further negotiations between the Kurdamir partners and the KRG within the contractual framework set out in the production sharing contract. Common Share and Preferred Share Dividend Declaration The company has declared a quarterly dividend on the company's common shares of US$0.0675 per share. The dividend will be paid on December 31, 2014 to shareholders of record at the close of business on December 15, 2014. The company has also declared a quarterly dividend of C$0.2625 on its Cumulative Redeemable Rate Reset First Preferred Shares, Series 1. The dividend will be paid on December 31, 2014 to shareholders of record at the close of business on December 15, 2014. Conference Call A conference call and webcast for investors, analysts and media will be held at 1:00 p.m. MT (3:00 p.m. ET), Tuesday, November 4, 2014 to discuss results. Participants will include Hal Kvisle, President and CEO, and members of senior management. A transcript of this call will be available on the Talisman Energy website at www.talisman-energy.com. Talisman Energy Inc. is a global upstream oil and gas company, headquartered in Canada. Talisman has two core operating areas: the Americas (North America and Colombia) and Asia-Pacific. Talisman is committed to conducting business safely, in a socially and environmentally responsible manner, and is included in the Dow Jones Sustainability (North America) Index. Talisman is listed on the Toronto and New York stock exchanges under the symbol TLM. Please visit our website at www.talisman-energy.com. For further information, please contact: Media and General Inquiries: Shareholder and Investor Inquiries: Brent Anderson Lyle McLeod Manager, External Relations
